DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received February 12, 2021.  
	Claims 1, 8, and 15 are amended.  Claims 1-21 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

performing a cognitive analysis on the information using a machine learning operation wherein an output of the machine learning operation is a ranked list of a plurality of patent valuation models.
On January 7, 2019, the PTO released guidance on Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 USC 112.  See 84 Fed Reg 4, pages 57 – 63, Monday, January 7, 2019, available at: < https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28283.pdf >.  On page 61, it is explained that "a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date."  As explained on pages 61-62, "An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task,' … Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure….  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it… If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 USC 112(a) for lack of written description must be made.  See MPEP s 2161.01, subsection 1."  (emphasis added).
any other manner.  However, it must be shown (in any manner) and it is not sufficient that one ordinarily skilled in the art could write the program.  Here, there is no algorithm shown in any manner.  
Applicant does not sufficiently disclose what steps are taken in order for the cognitive analysis on the information using a machine learning operation to output … a ranked list of a plurality of patent valuation models.  Therefore, it has not been demonstrated to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.   
It is noted that the algorithm which is lacking is how cognitive analysis on the patent information using a machine learning operation outputs a ranked list of a plurality of patent valuation models.  There is not description in the specification for this algorithm (or in the drawings) but this is the most related description in the specification:
In par 070:
In some embodiments, the cognitive module 420 may perform analytics utilizing, for example, new sources related to particular industries (e.g., regarding litigation, acquisitions, recent history, etc.) and perhaps generate new valuation models and/or recommend specific models to be used. The models 404 - 414 may be presented to the user in an ordered list (e.g., ordered with respect to frequency used, reviews/ratings, etc.) and/or may be grouped regarding the most common use or purpose for analysis (e.g., defensive, offensive, new product development, etc.).

Cognitive analysis is mentioned but no algorithm (any manner of algorithm) is given in the following paragraphs:  
In par 019, where cognitive analysis is described as something that may be utilized.  No algorithm is given, only the applied use of cognitive analysis.
In par 020, cognitive analysis is described as performing the following:
classifying natural language, analyzing tone, and analyzing sentiment (e.g., scanning for keywords, key phrases, etc.) with respect to, for example, the keywords, key phrases, etc. found in patents. Over time, the methods and systems described herein may determine correlations (or insights) that allow for an improvement in the valuations and/or identifying of patents, perhaps with feedback provided by users, that allows for the performance of the system to improve with continued use.

However, nowhere are the steps of classifying natural language, analyzing tone, or analyzing sentiment explained, and therefore these descriptions of what "cognitive analysis" includes are not sufficient to show an algorithm (which may be shown in any manner).  
In par 021, cognitive analysis is mentioned as one of the tools used by the methods and/or systems of the disclosure, but no algorithm, which may be shown in any manner, is described.
In par 066, the cognitive module, item 420 of Fig 4, is "configured to perform cognitive analysis" but no algorithm, which may be shown in any manner, is described.
In par 086, cognitive analysis is used to select a filter (to filter the results of the patent valuation model) but no algorithm is described of cognitive analysis, which could be described in any manner.  
Therefore, though Applicant has disclosed the applied uses of "cognitive analysis" in the specification, Applicant has not disclosed an algorithm that shows either cognitive analysis or how cognitive analysis outputs a list of ranked patent valuation models.    
 For these reasons, claims 1, 8, and 15 are rejected for lack of written description.  Claims 2-7, 9-14, and 16-21 are rejected for being dependent on claims 1, 8, and 15.
	Therefore, claims 1-21 are rejected under 35 USC 112.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure 
	Per Applicant's claims, 
	Claims 1-7 are a method, which is a process.
	Claims 8-14 are a system, which is a machine.
	Claims 15-21 are a non-transitory computer readable medium, which is an article of manufacture.
	Therefore, Applicant's claims are directed to statutory subject matter.  
	However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A method for valuing patents comprising:
receiving information associated with a particular industry from at least one data source, wherein the information corresponds to an analysis related to intellectual property of the particular industry;	

analyzing a plurality of patents with a first patent valuation model and at least a second patent valuation model of the plurality of patent valuation models
	[making] a selection of a filter of the results of said analysis of the plurality of patents with the first patent valuation model and the at least a second patent valuation model; and
	generating a list of at least some of the plurality of patents based on said analysis of the plurality of patents with the first patent valuation model and the at least a second patent valuation model and the selected filter of the results of said analysis of the plurality of patents with the first patent valuation model and the at least a second patent valuation model.
	The abstract idea of claims 8 and 15 have a similar scope as claim 1.
The abstract idea steps recited in claims 1, 8 and 15 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 

 Here, the abstract idea starts with receiving information associated with a particular industry from at least one data source wherein the information corresponds to an analysis related to intellectual property of the particular industry.  This can be done mentally because one can receive information about an industry on paper, for instance, charts, bar graphs, printed out spreadsheets.  Then, an analysis is performed on the information where the output of the analysis is a ranked list of a plurality of patent valuation models.  This can be done mentally because one can mentally analyze information and then output a ranked list.  This is done by setting up criteria to judge the information and after judging the information ranking the patent valuation models.  
Then, the abstract idea continues with analyzing a plurality of patents with a first and second valuation model of the plurality of patent valuation models.  This can be done mentally because under a broadest reasonable interpretation this includes any 'model' one chooses, including valuating patents based on how many years are left on a patent.  Complexity of the model would not hinder a mental process as mentally with paper one could work out any steps that a computer could perform for modeling, given the breadth of these limitations.  Then, a selection is made of a filter of the results, and because here a filter is not physical it is merely a way of excluding some results from the model.  One could exclude outliers from a standard deviation.  This would teach a filter according to the breadth of the claims.  Finally a list is generated of the patents.  This is done mentally and with pen and paper, a part of the mental process, where the results are tabulated.  Therefore, under a broadest reasonable interpretation, one could 
	Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
	This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
	Claim 1 recites the additional element of performing a method by one or more processors; Performing a cognitive analysis on information using a machine learning operation, wherein the machine learning operation outputs a result; and detecting a selection.

	Claim 15 recites a computer program product for valuing patents by one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions; an executable portion that performs the abstract idea or that detects; performing a cognitive analysis on information using a machine learning operation, wherein the machine learning operation outputs a result
	These elements are merely instructions to apply the abstract idea to a computer or other machinery because they merely recite generic computer components and other machinery that is applied to perform the abstract idea.  Processors and memory are found in all generic computers.  Then using the cognitive analysis and machine learning operation to output the analysis is a further applied step because it is recited as a tool to perform the process of analyzing information and coming up with a result.  See MPEP 2106.05(f)(2).  Notably, there is no recitation of details of how to carry out the abstract idea, as the only thing recited is that the analysis happens and a list is output.  See Id.  The only indication is that the abstract idea is performed using these elements, which therefore are 'apply it' limitations.  Likewise, the limitation of detecting under a broadest reasonable interpretation is performed when any input is sensed on a computer, which is something generic computers can do (sensing data that is input or an input device that causes signals).  Therefore, the additional elements are merely 'apply it' limitations 
	Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
	Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant.
	The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The analysis shows that the combination of elements amounts to no more than a generic computer and an applied use of cognitive analysis and machine learning, which would not be significantly more than the abstract idea.  Moreover, in combination they would not be significantly more because it is expected that the cognitive analysis and machine learning are run on a computer of some kind.  Further, evidence found in the prior art shows that Cognitive Analysis may refer to several different ideas, including a way of using AI models.  See page 5 of Noyes, "5 
Per the dependent claims:
	The dependent claims merely further define the abstract idea.  They are of the form where sets of patents are in one model and in another model (claim 2), or that the selected filter causes only some patents to be included as some of the other sets (claim 3).  Selecting and detecting are arguably additional elements that would be 'apply it' limitations.  Without selection or detection, a generic computer would not be able to present data to a user.  Detecting was already analyzed in the independent claims.  The other elements are merely a mental process.  Therefore, the dependent claims merely further describe the abstract idea of the independent claims.   
	Therefore, claims 1-21 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al., US PGPUB 2015/0331585 A1 ("Stading") in view of Williams, US PGPUB 2006/0036453 A1 ("Williams").
Per claims 1, 8, and 15, which are similar in scope, Stading teaches:
Per claim 1, specifically, Stading teaches method, by one or more processors, for valuing patents in par 017 where methods are taught, and in par 003 where a processor is taught. 
Per claim 8, specifically, Stading teaches A system for valuing patents comprising: a processor in par 004.
Per claim 15, specifically, Stading teaches A computer program product for valuing patents by one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising in par 066 where the methods may be implemented as software programs running on a computing device:  "In accordance with various embodiments, GUIs and methods described herein may be implemented 
	Then, Stading teaches analyzing a plurality of patents with a first patent valuation model and at least a second patent valuation model of the plurality of patent valuation models in par 027, where tens of millions of patents are analyzed by each matching patent in the query.  A first valuation model and second valuation model are taught in par 026 where multiple (teaching at least a first and second of a plurality) patent strength calculators are applied to search results.  Calculators under a broadest reasonable interpretation teach models because Applicant did not define model in the Specification and the plain meaning of model is "a system of postulates, data, and inferences presented as a mathematical description of an entity or state of affairs" – Merriam Webster.  In reference to an example calculator in Fig 6, a series of calculations are made in box 606 which would teach "model" within the scope of Applicant's claims.
	Stading then teaches detecting a selection of a filter of the results of said analysis of the plurality of patents with the first patent valuation model and the at least a second patent valuation model in Fig 3 where Item 304 allows a specific patent strength calculator to filter out the analysis of the patents with a plurality of models (teaching first/second/.../nth model).  This is taught alternatively by the search results teaching of par 026 which allows the results of "multiple patent strength 
	Stading then teaches generating a list of at least some of the plurality of patents based on said analysis of the plurality of patents with the first patent valuation model and the at least a second patent valuation model and the selected filter of the results of said analysis of the plurality of patents with the first patent valuation model and the at least a second patent valuation model in par 028 where a set of documents is received and the patent strength calculators are used to calculate a patent score for the documents.  That these are then viewed as a list is taught in par 036 where a table view is taught, a table teaches a list.  And in par 037 where a table format is taught.  
	The limitation, at least a second patent valuation model is a mere duplication of parts, here, a duplication of steps.  This is not accorded patentable weight because Applicant has not shown a new and unexpected result from using two patent valuation models as opposed to just one.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04(VI)(B).  This logic will be sustained throughout Applicant's claims, where the claim language is italicized, the same argument applies.  
receiving information associated with a particular industry from at least one data source, wherein the information corresponds to an analysis related to intellectual property of the particular industry; performing a cognitive analysis on the information using a machine learning operation wherein an output of the machine learning operation is a ranked list of a plurality of patent valuation models.
	Williams teaches receiving expert input in the form of patent indices then outputting patent indices, using artificial intelligence.  See abstract and par 0262.
	Williams teaches receiving information associated with a particular industry from at least one data source, wherein the information corresponds to an analysis related to intellectual property of the particular industry in par 0247 where industry experts are taught, the industry experts referring to the teaching of experts in Williams.  Williams teaches that the infomration corresponds to an analysis related to the intellectual property of the particular industry in pars 0202-0204 where the expert inputs patent evaluation data in several patent indices.  And pars 0243 where the expert provide estimation of patent sub indices. The information is based on a patent document which is given to the expert, this further teaches a particular industry because a patent document would be from a particular industry, and the experts evaluate the patent document based on different indices.  See par 0246.  
	Williams then teaches performing a cognitive analysis on the information using a machine learning operation wherein an output of the machine learning operation is a ranked list of a plurality of patent valuation models in par 0261 where the expert analysis with regard to patent indices (teaches patent valuation models) is used to evaluate patent indices values by an artificial intelligence system (teaching machine learning).  In par 0262, the indices are interpreted in a manner mimicking interpretation by the human experts, which teaches cognitive analysis and are output for display to the user.  The ranked list of a plurality of patent valuation models as an output is taught in pars 0274, 0275, and 0276 where after the expert input is taken, the AI model calculates the new values for the indices and the passive indices (the expert inputs into the active indices) change their values on the screen, which under a broadest reasonable interpretation teaches a ranked list because they are given a ranking and are shown left to right.  See Fig 13, Items 510, 512, 522, and 530 for the passive sliders, see par 0265 for clarification of and definition of the passive sliders.    
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the patent model teaching of Stading with the receiving analysis and performing cognitive analysis to output a ranked list of patent valuation models because Williams teaches that receiving input only from experts has bias that must be removed because otherwise the outside information can be useless, see par 005.  Because the system by Stading could also be subject to bias based on how the user is using the system (the user's own bias), Williams' teachings which have the result of removing bias could give more accurate information.  For these reasons, one would be motivated to modify Stading with Williams.  
	Per claims 2, 9, and 16, which are similar in scope, Stading and Williams teach the limitations of claims 1, 8, and 15, above.  Stading further teaches the results of said analysis of the plurality of patents includes a first set of the plurality of patents associated with the first patent valuation model and at least a second set of the plurality of patents associated with the at least a second patent valuation model is taught in Figure 4 where the patents are associated with the first patent valuation model and the second patent valuation model.  Under a broadest reasonable interpretation, this teaches two sets because the sets are not exclusive.  Further, Applicant claims "at least a first patent valuation model" and "at least a second patent valuation model," so the two sets can share valuations with each other.  This is further taught in Fig 2 Item 206 and Par 035 where "multiple selectable options includes different analytical models including text clustering and recommend by classification."  Therefore the results include two sets of patents because they are analyzed by two different groups.  See also Fig 3. 
	Per claims 3, 10, and 17, which are similar in scope, Stading and Williams teach the limitations of claims 2, 9, and 16, above.  Stading further teaches the selected filter causes the generated list of the at least some of the plurality of patents to include only those of the plurality of patents that are included in both of the first set of the plurality of patents and the at least a second set of the plurality of patents in Figs 3 and 4 where both the Innog score and the IP score are shown.  Examiner notes that a new and unexpected result has not been shown with the duplication of parts (steps) of reciting a "second set" of the plurality of patents.  
	Per claims 4, 11, and 18, which are similar in scope, Stading and Williams teach the limitations of claims 2, 9, and 16, above.  Stading further teaches the selected filter causes the generated list of the at least some of the plurality of patents to include only those of the plurality of patents that are included in only one of the first set of the plurality of patents and the at least a second set of the plurality of patents in Fig 3 and in par 040 where only one patent strength calculator can be selected, which would include only one of the first set of the plurality of patents. 
	Per claims 5, 12, and 19, which are similar in scope, Stading and Williams teach the limitations of claims 1, 8, and 15, above.  Stading further teaches comprising detecting a selection of the first patent valuation model and the at least a second patent valuation model from a plurality of patent valuation models in Fig 3 where multiple patent valuation models can be selected.  There are a plurality because there are two.  A plurality of calculators is also taught in par 017.   
	Per claims 6, 13, and 20, which are similar in scope, Stading and Williams teach the limitations of claims 1, 8, and 15, above.  Stading further teaches the first patent valuation model utilizes a first set of parameters, and the at least a second patent valuation model utilizes at least a second set of parameters, and further comprising modifying at least one of the first set of parameters and the at least a second set of parameters before the analyzing of the plurality of patents with the first patent valuation model and the at least a second patent valuation model in Fig 5 and par 47 where different weights (four different weights) can be selected for each different calculator.  
	Per claims 7, 14, and 21, which are similar in scope, Stading and Williams teach the limitations of claims 1, 8, and 15, above.  Stading further teaches creating a new patent valuation model based on first patent valuation model, the at least a second patent valuation model, and said modified at least one of the first set of parameters and the at least a second set of parameters; storing the new patent valuation model; and analyzing a second plurality of patents with the new patent valuation model in Fig 5 and par 047 where different weights can be used, then saved, which teaches store, and then in par 049 where the modified patent model can be named, and in par 049 where the patent model is used for different calculations, which means analyzing a second plurality of patents with the new patent valuation model.  
	Therefore, claims 1-21 are rejected under 35 USC 103.
Prior Art Made of Record but not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but not relied upon in the above rejection:
	Rutkowski et al., "Cognitive Analysis Techniques in Business Planning and Decision Support Systems," Artificial Intelligence and Soft Computing – ICAISC 200, Conference in Zakopane, Poland, June 2006 Proceedings, Springer, pages 1027-1039.  
	
Describes on page 1035 how cognitive analysis relies on knowledge of experts to supply a number of rules, then testing hypothetical situations on those rules to see if there is convergence.  
Response to Arguments:
35 USC 101
	Applicant first argues on page 10 that Example 39, the neural networking example, is similar to Applicant's claims. However, the claim limitations of Example 39 are explicitly for training a neural network and the steps taken to train the neural network.  This is not the case here, as Applicant acknowledges on 11.  Applicant's claims, unlike the neural network claims, at minimum recite valuating patents, which is something that can be done mentally as it is a judgement by a set of rules.  Examiner agrees that machine learning is not a mental process, but in Applicant's claims, 
35 USC 103. 
	Applicant has amended the claims rendering the claims moot. The 102 rejection is dropped but there is a 103 rejection.  Per the duplication of parts, Examiner has interpreted Applicant's claims under a broadest reasonable interpretation.  This means that when Applicant claims, without further detail, that there is a first and second of something, then there is no reason why they couldn't or shouldn't be the same.  Applicant has only labeled them first and second, but if there are two of something, then typically using first and second enables one to state that there are two.  Contrary to Applicant's supposition, there is no inference that they would be different.  Applicant did not claim difference, and this is often claimed:  "the first valuation model and the second valuation model, where the first model is different from the second model."  
	The prior art rejection is therefore maintained with a new secondary reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689